FILED
                               NOT FOR PUBLICATION                            NOV 30 2009

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                                FOR THE NINTH CIRCUIT



 MARIA CORALIA BARRERA CORTEZ,                     No. 08-74032
 AKA Maria Cortez, Maria Coralia Cortez,
                                                   Agency No. A094-447-907
                Petitioner,

    v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted November 17, 2009


Before: ALARCÓN, TROTT, AND TASHIMA, Circuit Judges.

         Maria Barrera Cortez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals' decision affirming the immigration



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
judge's denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture ("CAT"). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for review.

         The record does not compel reversal of the IJ's conclusion that petitioner

failed to establish that the harm she suffered at the hands of gang members in El

Salvador was on account of a protected ground. See Ramos-Lopez v. Holder, 563

F.3d 855, 858-62 (9th Cir. 2009) (concluding that resistance to gang activity is not

a particular social group for the purpose of establishing nexus to a protected

ground); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground). Accordingly,

petitioner's asylum, withholding of removal, and CAT claims fail.

         We lack jurisdiction to review petitioner's due process contention, regarding

the IJ's acceptance of petitioner's proffered asylum statement in lieu of direct

testimony, because she did not exhaust it before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




jlf/Inventory                               2                                      08-74032